Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ray Elbert Parker appeals the district court’s orders granting Defendants’ motion to dismiss Parker’s amended complaint, denying his Fed. R. Civ. P, 59(e) motion, granting Defendants’ motion for a prefiling injunction against Parker, and affirming the magistrate judge’s order denying Parker’s motion for sanctions. We have reviewed Parker’s arguments in their entirety and the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Parker v. Hunting Point Apartments, LLC, No. 1:15-cv-00590-CMH-IDD (E.D. Va. Sept. 8, 2015; Oct. 19, 2015; Oct. 27, 2015; July 13, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED